        Case 18-10544-TPA                     Doc       Filed 07/31/20 Entered 07/31/20 17:21:32                              Desc Main
 Fill in this information to identify the case:         Document      Page 1 of 12
 Debtor 1          Matthew   H. Wright
                   __________________________________________________________________

 Debtor 2              Susan   T. Wright
                       ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: Western
                                         __________ District of Pennsylvania
                                                                __________

 Case number           18-10544-TPA
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: MIDFIRST  BANK
                   _______________________________________                                                      6
                                                                                    Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                             Date of payment change:
 identify the debtor’s account:                          6 ____
                                                        ____ 2 ____
                                                                 6 ____
                                                                     8              Must be at least 21 days after date       9/1/2020
                                                                                                                              _____________
                                                                                    of this notice


                                                                                    New total payment:                                1542.05
                                                                                                                               $ ____________
                                                                                    Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                                    605.69*
                   Current escrow payment: $ _______________                      New escrow payment:                   630.30
                                                                                                              $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:        _______________%                 New interest rate:          _______________%

                   Current principal and interest payment: $ _______________      New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                    New mortgage payment: $ _______________


Official Form 410S1                                         Notice of Mortgage Payment Change                                            page 1
       Case 18-10544-TPA                            Doc           Filed 07/31/20 Entered 07/31/20 17:21:32                            Desc Main
                                                                  Document      Page 2 of 12

Debtor 1         Matthew     H. Wright
                 _______________________________________________________                        Case number         18-10544-TPA
                                                                                                              (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û   _____________________________________________________________
     Signature
                                                                                                Date     07/28/2020
                                                                                                         ___________________




 Print:             Bryan  S. Fairman
                    _________________________________________________________                   Title   Authorized  Agent for Creditor
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Aldridge  Pite, LLP
                    _________________________________________________________



 Address            4375  Jutland Dr. Suite 200; P.O. Box 17933
                    _________________________________________________________
                    Number                 Street

                    San  Diego                       CA     92177
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone      (858) 750-7600
                    ________________________                                                          bfairman@aldridgepite.com
                                                                                                Email ________________________




*Please note that the old escrow payment amount included in the attached correspondence does not reflect the most recent escrow change.A
previous escrow payment change occurred on 09/1/2019. Midfirst Bank recognizes that this payment change was not properly noticed pursuant to
Fed. R. Bankr. P. 3002.1. Therefore, Creditor has elected to provide a credit of $14.54 for each month in which notice of the new payment amount
was not in compliance with Fed. R. Bankr. P. 3002.1. This credit represents the monthly increase in the payment amount and will compensate the
Debtor for not providing notice.




Official Form 410S1                                                    Notice of Mortgage Payment Change                                             page 2
                                                             REPRESENTATION OF PRINTED DOCUMENT                            Page   1 of 4
                           Midland Mortgage
Case 18-10544-TPA
               P.O. Box Doc
                        26648      Filed 07/31/20 Entered 07/31/20 17:21:32
               Oklahoma City, OK 73126-0648
                                                                                                                                  Desc Main
                                   Document      Page 3 of 12 Loan number:
                                                                                                9890 GERMAN ROAD
                                                                                             NORTH EAST PA 16428
                                                                                           Date Reviewed: 06/09/2020
                                                                               Next Escrow Cycle: Sep 2020 - Aug 2021


         MATTHEW H WRIGHT
         SUSAN T WRIGHT
         9890 GERMAN ROAD
         NORTH EAST PA 16428




                                               Escrow Account Statement
    Why am I           Midland Mortgage, a division of MidFirst Bank ("Midland") recently reviewed your escrow account.
    receiving          Part of your monthly mortgage loan payment (“mortgage payment”) goes into your escrow account to
                       pay recurring expenses on your behalf such as property taxes, insurance, and other items required by
    this
                       your loan documents. This statement shows how those expenses affect the amount of your monthly
    statement?         mortgage payment.

    Why did my         The most common reason escrow payments change is an increase or decrease in the amounts you
    payment            pay in property taxes and homeowner's insurance. If you have questions about a change in your
    change?            tax or insurance bills, please contact your local taxing authority or insurance agent.

    What do I          Please review your escrow statement below. The “Escrow Surplus” section gives the amount of your
    need to do         escrow surplus and explains the status of your surplus funds. The last page of this statement includes
    next?              helpful answers to common escrow questions.

    Important          If you have received a bankruptcy discharge of the debt secured by the Mortgage/Deed of Trust, or you are
                       currently in bankruptcy under the protection of the automatic stay, this letter is not an attempt to collect the debt
    Notices
                       from you personally and is for informational purposes only. If your loan was in default at the time MidFirst Bank
                       obtained it, and you have not filed bankruptcy or received a discharge of the debt secured by the
                       Mortgage/Deed of Trust, we are required to advise you that this communication is from a debt collector, this is
                       an attempt to collect a debt, and any information obtained will be used for that purpose.

                       Notice to Connecticut and North Carolina Residents: The purpose of this communication is to collect a debt.

                       Notice to Vermont Residents: This is an attempt to collect a debt and any information obtained will be used for
                       that purpose.



    New Monthly Mortgage Payment
    The amount needed in your escrow account to pay your expenses, such as property taxes or homeowner's insurance,
    has changed. Because of this, your mortgage payment has changed to $1,542.05 beginning with the 9/1/2020
    mortgage payment.

    Monthly Payment                                Old Payment                       New Payment                          Change
    Principal & Interest                           $911.75                           $911.75                              None
    Escrow Deposit                                 $620.23                           $630.30                              Increase
    Escrow Shortage or Surplus                     $0.00                             $0.00                                None
    Total Monthly Mortgage Payment                 $1,531.98                         $1,542.05                            Increase



    Escrow Bills and Escrow Payment
    The following chart shows the breakdown of the amounts we actually paid from your escrow account since the last
    review and the new amounts we expect to pay from your escrow account between September 2020 and August 2021.

    Escrow Bills                                   Old Amount                        New Amount                            Change
    Homeowners Ins                                 $768.00                           $799.00                               Increase
    MI Premiums                                    $1,524.24                         $1,493.16                             Decrease
    City/Town Tax                                  $1,565.18                         $1,565.18                             None
    School District                                $3,585.37                         $3,706.27                             Increase
    Annual Total                                   $7,442.79                         $7,563.61                             Increase
                                                                                                                                          Page     2 of 4
Case 18-10544-TPA                         Doc          Filed 07/31/20 Entered 07/31/20 17:21:32                                                  Desc Main
                                                       Document      Page 4 of 12
   Required Minimum Balance
   The required minimum balance is between 0 and 2 new monthly escrow payments and is determined by the terms of your loan
   documents, federal and/or state law. The new required minimum balance in your escrow account is $1,011.74

                                  Your lowest expected escrow balance:                                                                        $7,834.19
                                  Your required minimum balance                                                                               $1,011.74
                                  The difference creates a surplus in your escrow account of:                                                 $6,822.45
   Because the lowest expected balance is higher than the required minimum balance, there is a surplus of $6,822.45 in your account.
   This surplus is illustrated in the table below, and can be found by calculating the difference in the bolded numbers in the
   Anticipated Balance and Required Balance columns.


   Expected Escrow Account Transactions
   The following chart shows the amounts we expect to deposit into and pay out of your escrow account during the next escrow cycle,
   as well as the required balance for each month. These projections are based on the most recent bills paid from your escrow
   account. The actual amounts billed by your insurance company and by your taxing authority in the upcoming year may be
   different and could result in changes to your monthly mortgage payment when your escrow account is reviewed in the
   future. If you become aware of a change to your insurance or taxes, you may wish to contact Midland to have your escrow
   account reviewed to avoid a large shortage or surplus in the future.

                              EXPECTED PAYMENTS           EXPECTED PAYMENTS                                              ANTICIPATED          REQUIRED
       MONTH-YEAR                 TO ESCROW                  FROM ESCROW                 DESCRIPTION                        BALANCE            BALANCE
                                                                                         Starting Balance                  $11,034.59          $4,212.14
        Sep-20                    $630.30                         -$124.43               MI PREMIUMS                       $11,540.46          $4,718.01
        Sep-20                    $0.00                           -$3,706.27             SCHOOL DISTRICT                    $7,834.19          $1,011.74
        Oct-20                    $630.30                         -$124.43               MI PREMIUMS                        $8,340.06          $1,517.61
        Nov-20                    $630.30                         -$124.43               MI PREMIUMS                        $8,845.93          $2,023.48
        Dec-20                    $630.30                         -$799.00               HAZARD                             $8,677.23          $1,854.78
        Dec-20                    $0.00                           -$124.43               MI PREMIUMS                        $8,552.80          $1,730.35
        Jan-21                    $630.30                         -$124.43               MI PREMIUMS                        $9,058.67          $2,236.22
        Feb-21                    $630.30                         -$124.43               MI PREMIUMS                        $9,564.54          $2,742.09
        Mar-21                    $630.30                         -$124.43               MI PREMIUMS                       $10,070.41          $3,247.96
        Apr-21                    $630.30                         -$124.43               MI PREMIUMS                       $10,576.28          $3,753.83
        Apr-21                    $0.00                           -$1,565.18             CITY/TOWN TAX                      $9,011.10          $2,188.65
        May-21                    $630.30                         -$124.43               MI PREMIUMS                        $9,516.97          $2,694.52
        Jun-21                    $630.30                         -$124.43               MI PREMIUMS                       $10,022.84          $3,200.39
        Jul-21                    $630.30                         -$124.43               MI PREMIUMS                       $10,528.71          $3,706.26
        Aug-21                    $630.30                         -$124.43               MI PREMIUMS                       $11,034.58          $4,212.13
        Total                     $7,563.60                       -$7,563.61


   Escrow Account History
   This chart shows the estimated and actual activity in your escrow account from 9/1/2019 through 6/1/2020. If the servicing of your
   loan recently transferred to Midland or your loan has analyzed within the last 12 months the table below may be blank or show a
   history of less than 12 months. If the last escrow account statement provided by Midland was issued to you more than 12 months
   ago, additional months of transaction history for transactions more than 12 months in the past is included on page 5 of this
   statement. The previously required minimum balance and the actual minimum balance reached are indicated by bold font in the
   chart below.

                     PAYMENTS TO                                        PAYMENTS FROM                                                   ESCROW
                       ESCROW                                              ESCROW                                                       BALANCE
    MONTH-
                 Estimated        Actual        Estimated          Description            Actual             Description        Estimated          Actual
     YEAR
                                                                                                Starting Balance                  $4,078.58       -$4,884.36
    Sep-19          $620.23        $605.69        -$127.02       MI PREMIUMS            -$3,706.27           SCHOOL               $4,571.79       -$7,984.94
    Sep-19            $0.00           $0.00      -$3,585.37         SCHOOL                -$127.02          MI PREMIUMS             $986.42       -$8,111.96
    Oct-19          $620.23      $1,240.46        -$127.02       MI PREMIUMS              -$127.02          MI PREMIUMS           $1,479.63       -$6,998.52
    Nov-19          $620.23           $0.00       -$127.02       MI PREMIUMS              -$127.02          MI PREMIUMS           $1,972.84       -$7,125.54
    Dec-19          $620.23      $1,860.69        -$768.00          HAZARD                -$127.02          MI PREMIUMS*          $1,825.07       -$5,391.87
    Dec-19            $0.00           $0.00       -$127.02       MI PREMIUMS              -$799.00            HAZARD              $1,698.05       -$6,190.87
    Jan-20          $620.23           $0.00       -$127.02       MI PREMIUMS              -$127.02          MI PREMIUMS           $2,191.26       -$6,317.89
    Feb-20          $620.23        $620.23        -$127.02       MI PREMIUMS              -$124.43          MI PREMIUMS*          $2,684.47       -$5,822.09
    Mar-20          $620.23        $620.23        -$127.02       MI PREMIUMS              -$124.43          MI PREMIUMS*          $3,177.68       -$5,326.29
    Mar-20            $0.00           $0.00           $0.00                             -$1,565.18        CITY/TOWN TAX           $3,177.68       -$6,891.47
    Apr-20          $620.23        $620.23        -$127.02       MI PREMIUMS              -$124.43          MI PREMIUMS*          $3,670.89       -$6,395.67
    Apr-20            $0.00           $0.00      -$1,565.18     CITY/TOWN TAX                 $0.00                               $2,105.71       -$6,395.67
    May-20          $620.23        $620.23        -$127.02       MI PREMIUMS              -$124.43          MI PREMIUMS*          $2,598.92       -$5,899.87
    Jun-20          $620.23        $620.23        -$127.02       MI PREMIUMS              -$124.43          MI PREMIUMS*          $3,092.13       -$5,404.07
      Total       $6,202.30      $6,807.99       -$7,188.75                             -$7,327.70

   * The single asterisk indicates a difference in the amount or date of the estimated and actual payouts from escrow.
                                                                                                                        Page   3 of 4
Case 18-10544-TPA                 Doc         Filed 07/31/20 Entered 07/31/20 17:21:32                                         Desc Main
                                              Document      Page 5 of 12
   Escrow Surplus
   There is a surplus in your escrow account in the amount of $6,822.45. See below for details about how we determined what to do
   with the surplus in your escrow account and how it may have affected your monthly mortgage payment.



         If the surplus is $50 or more and your loan was current
         Loans that are current as of the date of the escrow analysis with an escrow surplus of $50 or more are issued a check
          for the amount of the escrow surplus. If a check for your escrow surplus is attached to the bottom of this page, please
          cash it as soon as possible. If the check is not cashed within 90 days, the check will expire and the surplus will be
         returned to the escrow account.

         If the surplus is less than $50 and your loan was current
         If the loan was current as of the date of the escrow analysis and has an escrow surplus of less than $50, the amount of the
         escrow surplus has been credited to your monthly escrow payment over the next 12 months, lowering the monthly mortgage
         payment amount. See the “New Monthly Mortgage Payment” section on page 1 for details about the monthly surplus credit.

         If your loan payments are past due by 30 days or more
         If the loan payment was not due for the current month as of the date of the escrow analysis, the surplus was retained in your
         escrow account.

                           Your monthly mortgage payment will be $1,542.05 beginning on 9/1/2020.
                             This is the lowest your monthly payment amount can be at this time.



                          What if I have enrolled in an Automatic Payment Plan?
           If you use Midland’s Automatic Payment Plan, we will automatically adjust your payment withdrawal amount.
           If you use an automatic payment program other than Midland’s, please contact your payment administrator
           and ask them to update your payment to the new amount.




                                               Worried About Payments?
       If you are struggling to pay your monthly payment, please call us at 1-800-552-3000 Monday through Friday from
       8 a.m. until 9 p.m. (Central Time) to discuss your account and the options that may be available to help you.

       You can also visit us online at www.MyMidlandMortgage.com/applynow to get an application for assistance.




                            Please review the reverse side of this statement for
                              helpful answers to common escrow questions.




      If this statement indicates that there is a surplus that exceeds
    $50 in your account and your loan was current, the amount of the
      escrow surplus will be sent in a separate mailing with a check
    enclosed. ?If your loan is not current or the surplus was less than
      or equal to $50, the escrow surplus has been held in escrow.

                                      www.MyMidlandMortgage.com
                                                                                                           Page   4 of 4
Case 18-10544-TPA             Doc        Filed 07/31/20 Entered 07/31/20 17:21:32                                 Desc Main
                                         Document      Page 6 of 12
   Frequently Asked Escrow Account Questions
    Q1 What is an escrow account?
      Part of your monthly mortgage payment includes an amount for your loan’s principal and/or interest, but it also
      includes an amount for property-related expenses (such as property taxes, insurance, and other items required by
      your loan documents). These amounts are deposited into an escrow account associated with your mortgage loan.
      With an escrow account, you pay a portion of your property taxes, insurance, and other items required by your loan
      documents every month instead of once or twice a year.

    Q2 Why did Midland change my monthly mortgage payment amount?
      Midland does not change your principal and interest monthly payments unless you have an adjustable interest rate
      mortgage loan or an interest-only period on your loan. Increases or decreases to the escrow portion of your monthly
      mortgage payment are usually because of changes in your taxes or insurance.
          Property Taxes: Your property taxes may change when your property is reassessed, when the applicable tax
          rate changes, or when a special tax or assessment is charged by your local taxing authority. Contact your local
          taxing authority if you have questions about changes to your property taxes.
          Homeowner’s and Flood Insurance: Your premium for insurance covering your property can change when
          your coverage changes or if the rate that your insurance company charges for your coverage changes. Contact
          your insurance carrier or agent with questions about your insurance coverage and the cost of your coverage.
          You may also contact our Insurance Service Center at 1-866-439-2712 to discuss any changes in your
          insurance bills and your options.

    Q3 How often will my escrow payment change?
      Your monthly escrow payment, and thus your monthly mortgage payment, may change at least once a year when
      we review your escrow account as required by federal and state law. Your escrow payment might be recalculated
      more than once a year if there are substantial changes in your escrow bills (for example, you obtain homeowner’s
      insurance at a reduced rate or you receive an exemption from paying the full amount of your property taxes).

    Q4 What are my payment options if I have a shortage in my escrow balance?
      You can either pay the shortage in full by sending us payment for the full shortage amount, or we will automatically
      spread the shortage amount over the next 12 months and include it in your new monthly mortgage payment.

    Q5 Will my automatic payments change to cover my new payment amount?
      If you use Midland’s Automatic Payment Plan, we’ll automatically adjust the withdrawal amount to the new payment
      amount upon its effective date. If you use an automatic payment program other than Midland’s, please contact your
      payment administrator and ask them to update your payment to the new amount.

    Q6 What should I do if I think my escrow bills are wrong?
      You should verify billing amounts with your insurance carrier or taxing authority if you believe your escrow account
      has been charged incorrectly. If the amounts have changed, provide Midland with proof of the change from the
      taxing authority or insurance carrier so that we can adjust your escrow payment accordingly.

    Q7 What are my options if my payment increased and I can’t afford a higher mortgage
       payment?
      If a payment increase causes a financial hardship and you cannot afford the larger monthly mortgage payment, call
      us at 1-800-552-3000 to discuss mortgage assistance options that may be available to you.




    Visit www.MyMidlandMortgage.com/Escrow for additional
    helpful answers to frequently asked escrow questions or
                 contact us at 1-800-654-4566.
                                                             REPRESENTATION OF PRINTED DOCUMENT                            Page   1 of 4
                           Midland Mortgage
Case 18-10544-TPA
               P.O. Box Doc
                        26648      Filed 07/31/20 Entered 07/31/20 17:21:32
               Oklahoma City, OK 73126-0648
                                                                                                                                  Desc Main
                                   Document      Page 7 of 12 Loan number:
                                                                                                9890 GERMAN ROAD
                                                                                             NORTH EAST PA 16428
                                                                                           Date Reviewed: 06/11/2019
                                                                               Next Escrow Cycle: Sep 2019 - Aug 2020


         MATTHEW H WRIGHT
         SUSAN T WRIGHT
         9890 GERMAN ROAD
         NORTH EAST PA 16428




                                               Escrow Account Statement
    Why am I           Midland Mortgage, a division of MidFirst Bank ("Midland") recently reviewed your escrow account.
    receiving          Part of your monthly mortgage loan payment (“mortgage payment”) goes into your escrow account to
                       pay recurring expenses on your behalf such as property taxes, insurance, and other items required by
    this
                       your loan documents. This statement shows how those expenses affect the amount of your monthly
    statement?         mortgage payment.

    Why did my         The most common reason escrow payments change is an increase or decrease in the amounts you
    payment            pay in property taxes and homeowner's insurance. If you have questions about a change in your
    change?            tax or insurance bills, please contact your local taxing authority or insurance agent.

    What do I          Please review your escrow statement below. The “Escrow Surplus” section gives the amount of your
    need to do         escrow surplus and explains the status of your surplus funds. The last page of this statement includes
    next?              helpful answers to common escrow questions.

    Important          If you have received a bankruptcy discharge of the debt secured by the Mortgage/Deed of Trust, or you are
                       currently in bankruptcy under the protection of the automatic stay, this letter is not an attempt to collect the debt
    Notices
                       from you personally and is for informational purposes only. If your loan was in default at the time MidFirst Bank
                       obtained it, and you have not filed bankruptcy or received a discharge of the debt secured by the
                       Mortgage/Deed of Trust, we are required to advise you that this communication is from a debt collector, this is
                       an attempt to collect a debt, and any information obtained will be used for that purpose.

                       Notice to Connecticut and North Carolina Residents: The purpose of this communication is to collect a debt.

                       Notice to Vermont Residents: This is an attempt to collect a debt and any information obtained will be used for
                       that purpose.



    New Monthly Mortgage Payment
    The amount needed in your escrow account to pay your expenses, such as property taxes or homeowner's insurance,
    has changed. Because of this, your mortgage payment has changed to $1,531.98 beginning with the 9/1/2019
    mortgage payment.

    Monthly Payment                                Old Payment                       New Payment                          Change
    Principal & Interest                           $911.75                           $911.75                              None
    Escrow Deposit                                 $605.69                           $620.23                              Increase
    Escrow Shortage or Surplus                     $0.00                             $0.00                                None
    Total Monthly Mortgage Payment                 $1,517.44                         $1,531.98                            Increase



    Escrow Bills and Escrow Payment
    The following chart shows the breakdown of the amounts we actually paid from your escrow account since the last
    review and the new amounts we expect to pay from your escrow account between September 2019 and August 2020.

    Escrow Bills                                   Old Amount                        New Amount                            Change
    Homeowners Ins                                 $0.00                             $768.00                               Increase
    MI Premiums                                    $0.00                             $1,524.24                             Increase
    City/Town Tax                                  $0.00                             $1,565.18                             Increase
    School District                                $0.00                             $3,585.37                             Increase
    Annual Total                                   $0.00                             $7,442.79                             Increase
                                                                                                                                             Page    2 of 4
Case 18-10544-TPA                         Doc         Filed 07/31/20 Entered 07/31/20 17:21:32                                                      Desc Main
                                                      Document      Page 8 of 12
   Required Minimum Balance
   The required minimum balance is between 0 and 2 new monthly escrow payments and is determined by the terms of your loan
   documents, federal and/or state law. The new required minimum balance in your escrow account is $986.42

                                  Your lowest expected escrow balance:                                                                          $7,325.14
                                  Your required minimum balance                                                                                   $986.42
                                  The difference creates a surplus in your escrow account of:                                                   $6,338.72
   Because the lowest expected balance is higher than the required minimum balance, there is a surplus of $6,338.72 in your account.
   This surplus is illustrated in the table below, and can be found by calculating the difference in the bolded numbers in the
   Anticipated Balance and Required Balance columns.


   Expected Escrow Account Transactions
   The following chart shows the amounts we expect to deposit into and pay out of your escrow account during the next escrow cycle,
   as well as the required balance for each month. These projections are based on the most recent bills paid from your escrow
   account. The actual amounts billed by your insurance company and by your taxing authority in the upcoming year may be
   different and could result in changes to your monthly mortgage payment when your escrow account is reviewed in the
   future. If you become aware of a change to your insurance or taxes, you may wish to contact Midland to have your escrow
   account reviewed to avoid a large shortage or surplus in the future.

                              EXPECTED PAYMENTS           EXPECTED PAYMENTS                                            ANTICIPATED              REQUIRED
       MONTH-YEAR                 TO ESCROW                  FROM ESCROW                 DESCRIPTION                      BALANCE                BALANCE
                                                                                         Starting Balance                  $10,417.30            $4,078.58
        Sep-19                    $620.23                         -$127.02               MI PREMIUMS                       $10,910.51            $4,571.79
        Sep-19                    $0.00                           -$3,585.37             SCHOOL DISTRICT                    $7,325.14             $986.42
        Oct-19                    $620.23                         -$127.02               MI PREMIUMS                        $7,818.35            $1,479.63
        Nov-19                    $620.23                         -$127.02               MI PREMIUMS                        $8,311.56            $1,972.84
        Dec-19                    $620.23                         -$768.00               HAZARD                             $8,163.79            $1,825.07
        Dec-19                    $0.00                           -$127.02               MI PREMIUMS                        $8,036.77            $1,698.05
        Jan-20                    $620.23                         -$127.02               MI PREMIUMS                        $8,529.98            $2,191.26
        Feb-20                    $620.23                         -$127.02               MI PREMIUMS                        $9,023.19            $2,684.47
        Mar-20                    $620.23                         -$127.02               MI PREMIUMS                        $9,516.40            $3,177.68
        Apr-20                    $620.23                         -$127.02               MI PREMIUMS                       $10,009.61            $3,670.89
        Apr-20                    $0.00                           -$1,565.18             CITY/TOWN TAX                      $8,444.43            $2,105.71
        May-20                    $620.23                         -$127.02               MI PREMIUMS                        $8,937.64            $2,598.92
        Jun-20                    $620.23                         -$127.02               MI PREMIUMS                        $9,430.85            $3,092.13
        Jul-20                    $620.23                         -$127.02               MI PREMIUMS                        $9,924.06            $3,585.34
        Aug-20                    $620.23                         -$127.02               MI PREMIUMS                       $10,417.27            $4,078.55
        Total                     $7,442.76                       -$7,442.79


   Escrow Account History
   This chart shows the estimated and actual activity in your escrow account from 9/1/2018 through 8/1/2019. If the servicing of your
   loan recently transferred to Midland, the table below may be blank or show a history of less than 12 months. If the last escrow
   account statement provided by Midland was issued to you more than 12 months ago, additional months of transaction history for
   transactions more than 12 months in the past is included on page 5 of this statement. The previously required minimum balance
   and the actual minimum balance reached are indicated by bold font in the chart below.

                     PAYMENTS TO                                        PAYMENTS FROM                                                      ESCROW
                       ESCROW                                              ESCROW                                                          BALANCE
    MONTH-
                 Estimated        Actual        Estimated          Description            Actual             Description          Estimated          Actual
     YEAR
                                                                                                   Starting Balance                     $0.00       -$5,908.83
    Sep-18            $0.00        $605.69            $0.00                               -$129.50          MI PREMIUMS*                $0.00       -$5,432.64
    Sep-18            $0.00           $0.00           $0.00                             -$3,585.37       SCHOOL DISTRICT                $0.00       -$9,018.01
    Oct-18            $0.00        $605.69            $0.00                               -$129.50          MI PREMIUMS*                $0.00       -$8,541.82
    Nov-18            $0.00        $605.69            $0.00                               -$129.50          MI PREMIUMS*                $0.00       -$8,065.63
    Dec-18            $0.00      $1,211.38            $0.00                               -$129.50          MI PREMIUMS*                $0.00       -$6,983.75
    Dec-18            $0.00           $0.00           $0.00                               -$768.00             HAZARD                   $0.00       -$7,751.75
    Jan-19            $0.00      $1,211.38            $0.00                               -$129.50          MI PREMIUMS*                $0.00       -$6,669.87
    Feb-19            $0.00           $0.00           $0.00                               -$127.02          MI PREMIUMS*                $0.00       -$6,796.89
    Mar-19            $0.00        $605.69            $0.00                               -$127.02          MI PREMIUMS*                $0.00       -$6,318.22
    Apr-19            $0.00        $605.69            $0.00                             -$1,565.18        CITY/TOWN TAX*                $0.00       -$7,277.71
    Apr-19            $0.00           $0.00           $0.00                               -$127.02          MI PREMIUMS                 $0.00       -$7,404.73
    May-19            $0.00        $605.69            $0.00                               -$127.02          MI PREMIUMS*                $0.00       -$6,926.06
    Jun-19            $0.00        $605.69            $0.00                               -$127.02          MI PREMIUMS*                $0.00       -$6,447.39
     Jul-19           $0.00           $0.00           $0.00                                   $0.00                                     $0.00       -$6,447.39
    Aug-19            $0.00           $0.00           $0.00                                   $0.00                                     $0.00       -$6,447.39
      Total           $0.00      $6,662.59            $0.00                             -$7,201.15

   * The single asterisk indicates a difference in the amount or date of the estimated and actual payouts from escrow.
   ** The double asterisk indicates the Actual payment to escrow has not occurred as of the date of this statement, but is calculated to be made at the
   Estimated amount.
                                                                                                                        Page   3 of 4
Case 18-10544-TPA                 Doc         Filed 07/31/20 Entered 07/31/20 17:21:32                                         Desc Main
                                              Document      Page 9 of 12
   Escrow Surplus
   There is a surplus in your escrow account in the amount of $6,338.72. See below for details about how we determined what to do
   with the surplus in your escrow account and how it may have affected your monthly mortgage payment.



         If the surplus is $50 or more and your loan was current
         Loans that are current as of the date of the escrow analysis with an escrow surplus of $50 or more are issued a check
          for the amount of the escrow surplus. If a check for your escrow surplus is attached to the bottom of this page, please
          cash it as soon as possible. If the check is not cashed within 90 days, the check will expire and the surplus will be
         returned to the escrow account.

         If the surplus is less than $50 and your loan was current
         If the loan was current as of the date of the escrow analysis and has an escrow surplus of less than $50, the amount of the
         escrow surplus has been credited to your monthly escrow payment over the next 12 months, lowering the monthly mortgage
         payment amount. See the “New Monthly Mortgage Payment” section on page 1 for details about the monthly surplus credit.

         If your loan payments are past due by 30 days or more
         If the loan payment was not due for the current month as of the date of the escrow analysis, the surplus was retained in your
         escrow account.

                           Your monthly mortgage payment will be $1,531.98 beginning on 9/1/2019.
                             This is the lowest your monthly payment amount can be at this time.



                          What if I have enrolled in an Automatic Payment Plan?
           If you use Midland’s Automatic Payment Plan, we will automatically adjust your payment withdrawal amount.
           If you use an automatic payment program other than Midland’s, please contact your payment administrator
           and ask them to update your payment to the new amount.




                                               Worried About Payments?
       If you are struggling to pay your monthly payment, please call us at 1-800-552-3000 Monday through Friday from
       8 a.m. until 9 p.m. (Central Time) to discuss your account and the options that may be available to help you.

       You can also visit us online at www.MyMidlandMortgage.com/applynow to get an application for assistance.




                            Please review the reverse side of this statement for
                              helpful answers to common escrow questions.




      If this statement indicates that there is a surplus that exceeds
    $50 in your account and your loan was current, the amount of the
      escrow surplus will be sent in a separate mailing with a check
    enclosed. ?If your loan is not current or the surplus was less than
      or equal to $50, the escrow surplus has been held in escrow.

                                      www.MyMidlandMortgage.com
                                                                                                           Page   4 of 4
Case 18-10544-TPA             Doc       Filed 07/31/20 Entered 07/31/20 17:21:32                                  Desc Main
                                        Document     Page 10 of 12
   Frequently Asked Escrow Account Questions
    Q1 What is an escrow account?
      Part of your monthly mortgage payment includes an amount for your loan’s principal and/or interest, but it also
      includes an amount for property-related expenses (such as property taxes, insurance, and other items required by
      your loan documents). These amounts are deposited into an escrow account associated with your mortgage loan.
      With an escrow account, you pay a portion of your property taxes, insurance, and other items required by your loan
      documents every month instead of once or twice a year.

    Q2 Why did Midland change my monthly mortgage payment amount?
      Midland does not change your principal and interest monthly payments unless you have an adjustable interest rate
      mortgage loan or an interest-only period on your loan. Increases or decreases to the escrow portion of your monthly
      mortgage payment are usually because of changes in your taxes or insurance.
          Property Taxes: Your property taxes may change when your property is reassessed, when the applicable tax
          rate changes, or when a special tax or assessment is charged by your local taxing authority. Contact your local
          taxing authority if you have questions about changes to your property taxes.
          Homeowner’s and Flood Insurance: Your premium for insurance covering your property can change when
          your coverage changes or if the rate that your insurance company charges for your coverage changes. Contact
          your insurance carrier or agent with questions about your insurance coverage and the cost of your coverage.
          You may also contact our Insurance Service Center at 1-866-439-2712 to discuss any changes in your
          insurance bills and your options.

    Q3 How often will my escrow payment change?
      Your monthly escrow payment, and thus your monthly mortgage payment, may change at least once a year when
      we review your escrow account as required by federal and state law. Your escrow payment might be recalculated
      more than once a year if there are substantial changes in your escrow bills (for example, you obtain homeowner’s
      insurance at a reduced rate or you receive an exemption from paying the full amount of your property taxes).

    Q4 What are my payment options if I have a shortage in my escrow balance?
      You can either pay the shortage in full by sending us payment for the full shortage amount, or we will automatically
      spread the shortage amount over the next 12 months and include it in your new monthly mortgage payment.

    Q5 Will my automatic payments change to cover my new payment amount?
      If you use Midland’s Automatic Payment Plan, we’ll automatically adjust the withdrawal amount to the new payment
      amount upon its effective date. If you use an automatic payment program other than Midland’s, please contact your
      payment administrator and ask them to update your payment to the new amount.

    Q6 What should I do if I think my escrow bills are wrong?
      You should verify billing amounts with your insurance carrier or taxing authority if you believe your escrow account
      has been charged incorrectly. If the amounts have changed, provide Midland with proof of the change from the
      taxing authority or insurance carrier so that we can adjust your escrow payment accordingly.

    Q7 What are my options if my payment increased and I can’t afford a higher mortgage
       payment?
      If a payment increase causes a financial hardship and you cannot afford the larger monthly mortgage payment, call
      us at 1-800-552-3000 to discuss mortgage assistance options that may be available to you.




    Visit www.MyMidlandMortgage.com/Escrow for additional
    helpful answers to frequently asked escrow questions or
                 contact us at 1-800-654-4566.
Case 18-10544-TPA          Doc   Filed 07/31/20 Entered 07/31/20 17:21:32       Desc Main
                                 Document     Page 11 of 12
      ALDRIDGE PITE, LLP
      4375 Jutland Drive, Suite 200
      P.O. Box 17933
      San Diego, CA 92177-0933
      Telephone: (858) 750-7600
      Facsimile: (619) 590-1385




                                 UNITED STATES BANKRUPTCY COURT

                           WESTERN DISTRICT OF PENNSYLVANIA - ERIE
      In re                                           Case No. 18-10544-TPA
      SUSAN T. WRIGHT and MATTHEW H.                  Chapter 13
      WRIGHT,
                                                      PROOF OF SERVICE
                       Debtor(s).


              I, Bertha Y. Mora, declare that:

              I am employed by Aldridge Pite, LLP. My business address is: 4375 Jutland Drive, Suite
     200, P.O. Box 17933, San Diego, CA 92177-0933. I am over the age of eighteen years and not a

     party to this case.

              On July 31, 2020, I caused the NOTICE OF MORTGAGE PAYMENT CHANGE to be

     served in said case by electronic means through the court’s CM/ECF system or through United

     States Mail, addressed as follows: SEE ATTACHED SERVICE LIST.

              I declare under penalty of perjury that the foregoing is true.



                                                     /s/Bertha Y. Mora
                                                     BERTHA Y. MORA




                                                      -1-
     PROOF OF SERVICE
Case 18-10544-TPA       Doc   Filed 07/31/20 Entered 07/31/20 17:21:32   Desc Main
                              Document     Page 12 of 12
                                          SERVICE LIST

     DEBTOR(S)
     (VIA US MAIL)
     Matthew H. Wright
     Susan T. Wright
     9890 German Road
     North East, PA 16428-5802

     DEBTOR(S) ATTORNEY
     (VIA ELECTRONIC NOTICE)
     Michael J. Graml

     CHAPTER 13 TRUSTEE
     (VIA ELECTRONIC NOTICE)
     Ronda J. Winnecour




                                              -2-
     PROOF OF SERVICE
